Exhibit 10.4

SARA LEE CORPORATION

1998 LONG-TERM INCENTIVE STOCK PLAN

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

(North American employees; form for other employees substantially similar)

 

[INSERT PARTICIPANT NAME]

This Restricted Stock Unit (RSU) Grant Notice and Agreement, made this
November 4, 2011 (“Award Date”), by Sara Lee Corporation, a Maryland corporation
(the “Company”) to you is evidence of an award made under the Sara Lee
Corporation 1998 Long-Term Incentive Stock Plan (“Plan”) which is incorporated
into this “Grant Notice and Agreement” by reference. A copy of the Plan has been
provided to you and is also available from the Sara Lee Corporate Compensation
Department.

1. Restricted Stock Unit Award. Subject to the restrictions, limitations, terms
and conditions specified in the Plan and this Grant Notice and Agreement, the
Company hereby awards to you as of the Award Date:

            restricted stock units (RSUs)

which vest as follows:

100% on August 31, 2014 (the “Vesting Date”)

which are considered Stock Awards under the Plan (the “Award”) and, subject to
paragraphs 2 and 10, will be settled in shares of common stock of the Company.
Subject to paragraphs 2 and 10, each RSU that becomes vested pursuant to the
terms set forth in this Grant Notice and Agreement will be settled for one share
of common stock of the Company. Subject to paragraphs 7 and 8 below, if you are
continuously employed by the Company or any of its subsidiaries (collectively
the “Sara Lee Companies”) from the Award Date until the Vesting Date, the Award
will vest as indicated above on the Vesting Date. For the avoidance of doubt,
your period of continuous employment for purposes of vesting excludes any
severance period. The RSUs are not transferable by you by means of sale,
assignment, exchange, pledge or otherwise.

2. Anticipated Spin-Off. The Company currently anticipates that prior to the
Vesting Date, it will complete a transaction to spin off (the “Anticipated
CoffeeCo Spin-Off”) its international beverage business segment (“CoffeeCo”)
separate from its North American business (“SLE 2.0”). If the Anticipated
CoffeeCo Spin-Off occurs before the Vesting Date, then this RSU will be subject
to adjustment in accordance with Article V of the Plan and paragraph 10 of this
Grant Notice and Agreement and the RSUs will be settled in shares of SLE 2.0
common stock rather than shares of common stock of the Company. Where context
permits, references in this Grant Notice and Agreement to the “Company” or the
“Sara Lee Companies” will be to, and will include, “SLE 2.0” from and following
the Anticipated CoffeeCo Spin-Off.

3. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting the Award, you agree to be bound by the terms and conditions contained
in this Grant Notice and Agreement and the Plan and any and all conditions
established by the Company in connection with awards issued under the Plan, and
understand that the Award neither confers any legal or equitable right (other
than those rights constituting the Award itself) against the Company directly or
indirectly, nor does it give rise to any cause of action at law or in equity
against the Company. In order to vest in the Award described in this Grant
Notice and Agreement, you must have accepted the Award.

RSU agreement for SLE 2.0 Employees



--------------------------------------------------------------------------------

4. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan, dividend equivalents payable on the RSUs will be
accrued (in cash, without interest) on your behalf at the time that dividends
are otherwise paid to owners of the Company’s common stock. Accrued dividend
equivalents will be settled and paid at the same time as the vested RSUs are
settled pursuant to the terms of this Grant Notice and Agreement.

5. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from dividend
equivalents remaining after withholding taxes are paid will be paid in cash to
you. The net number of shares of the Company’s common stock to be distributed
will be delivered to your electronic stock plan account as soon as practicable
after the Vesting Date. If withholding of taxes is not required, none will be
taken and the gross number of shares and dividend equivalents will be
distributed. You are personally responsible for the proper reporting and payment
of all taxes related to this distribution.

6. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, you may elect to defer the distribution of all of the RSUs. Such election
must be received by the Company in the form required by the Company no later
than 30 days after the Award Date and is contingent upon the Company’s allowing
deferrals into the Sara Lee Corporation Executive Deferred Compensation Plan
(the “Deferred Compensation Plan”) at that time. The deferral, if elected, will
result in the transfer of the RSUs into the Deferred Compensation Plan’s Stock
Equivalent Fund in effect at the time the RSUs would have otherwise been
distributed. The Deferred Compensation Plan rules will govern the administration
of the Award beginning on the date the RSUs are credited to the Deferred
Compensation Plan.

7. Death, Total Disability or Retirement. If you cease active employment (i.e.,
cease to be coded as active on the payroll system) with the Sara Lee Companies,
because of your death or because you become Totally Disabled (as defined under
the appropriate long-term disability benefit plan if applicable), the Award will
vest immediately and be distributed to you or your estate as soon as practical.
In the case of your attaining age 55 or older and if you have at least 10 years
of service with the Sara Lee Companies when your employment terminates, or in
the case of your attaining age 65 regardless of service, the Award will continue
to vest after your termination. These provisions apply only to the Award under
this Grant Notice and Agreement; other awards may have different provisions.

8. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted under this
Grant Notice and Agreement; other awards may have different provisions:

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated and you are eligible to receive severance benefits under the Sara Lee
Corporation Severance Plan for Corporate Officers, the Severance Pay Plan, the
Severance Pay Plan for Executives, the Severance Pay Plan for Certain Events or
any other written severance plan of the Company (collectively, a “Severance
Event Termination”), you will receive, as of the date of termination, a prorated
portion of the non-vested shares determined by multiplying the number of shares
subject to the Award by a fraction, the numerator of which is the number of
months of your active service from Award Date through the date your employment
terminates (not including the severance period), and the denominator of which is
the number of months from Award Date through the Vesting Date.

 

2



--------------------------------------------------------------------------------

In the event that the division, business unit or business segment of the Company
or, after the Anticipated CoffeeCo Spin-Off, SLE 2.0 to which at least 80% of
your time is dedicated or from which you are on leave of absence is sold,
closed, spun off or otherwise divested and, as a result of such transaction,
your employment with the Sara Lee Companies or SLE 2.0 is terminated, all RSUs
will vest as of the closing date of the transaction and be distributed as soon
as practicable after the closing date of the transaction, unless otherwise
determined by the Company or SLE 2.0. This provision does not apply with respect
to the Anticipated CoffeeCo Spin-Off or any transaction that would be considered
a Change of Control as defined in Article X of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate employment with the Sara Lee Companies or your employment
is terminated by the Sara Lee Companies and you are not eligible for severance
pay under any of the Company’s severance plans), then the Award shall be
canceled on the date your employment terminates.

9. Non-Competition/Non-Solicitation/Confidentiality. As a condition to your
receipt of this Award, you must electronically accept a Non-Competition,
Non-Solicitation and Confidentiality Agreement. Please carefully read the
Non-Competition Non-Solicitation and Confidentiality Agreement in its entirety
and feel free to have your lawyer review it prior to accepting it.

10. Adjustment of the Award. In the event of any change in the capital structure
of the Company (including but not limited to a stock dividend, stock split,
reverse stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off, split off, liquidation or other
distribution of any or all of the assets of the Company to stockholders, other
than normal cash dividends) or any change in any rights attendant to any class
of authorized securities of the Company, which, for the avoidance of doubt,
shall include the Anticipated CoffeeCo Spin-Off (an “Adjustment Event”), the
Compensation and Employee Benefits Committee of the Company’s Board of Directors
(the “Committee”) shall make proportionate adjustments with respect to the
number and class of securities subject to the Award to reflect such Adjustment
Event and to maintain the Award’s intrinsic and fair value; provided, that the
Committee shall retain discretion with respect to how any such proportionate
adjustments shall be made. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

11. Forfeiture. Notwithstanding anything contained in this Grant Notice and
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company, including but not limited to:
(a) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (b) violating any Company policies or
breaching any non-competition, non-solicitation, or confidentiality agreement
with the Company (or refusing to sign any such agreement if it is required as a
condition to your employment or continued employment with the Company),
(c) soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(d) disclosing or misusing any confidential information regarding the Company,
or (e) participating in any activity not approved by the Board of Directors of
the Company which could reasonably be foreseen as contributing to or resulting
in a Change of Control of the Company (as defined in the Plan) (such activities
to be collectively referred to as “wrongful conduct”), then (i) the Award, to
the extent it remains restricted, shall terminate automatically on the date on
which you first engaged in such wrongful conduct, (ii) if the misconduct
occurred within six months of a Vesting Date, you shall pay to the Company in
cash any financial gain you realized from the vesting of the RSU, and (iii) if
the misconduct occurred after the RSU has been deferred in the Deferred
Compensation Plan and prior to the deferred payment date, you shall forfeit the
deferred RSU and the Award shall terminate automatically on the date on which
you first engaged in such wrongful conduct. For purposes of this paragraph,
financial gain shall equal, the fair market value of the Company common stock on
the Vesting Date, multiplied by the number of RSUs actually distributed pursuant
to the Award, reduced by any taxes paid in countries other than the United
States which taxes are not otherwise eligible for refund from the taxing
authorities. By accepting this RSU, you consent to and authorize the Company to
deduct from any amounts payable by the Company to you, any amounts you owe to
the Company under this paragraph. This right of set-off is in addition to any
other remedies the Company may have against you for breach of this Grant Notice
and Agreement.

 

3



--------------------------------------------------------------------------------

12. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any RSUs until and unless shares of common stock have been issued to
you.

13. Conformity with the Plan. The Award is intended to be consistent with all
applicable provisions of the Plan. Any inconsistencies between this Grant Notice
and Agreement and the Plan shall be resolved in accordance with the terms of
this Grant Notice and Agreement.

14. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan or this Grant Notice and Agreement will be determined
and resolved by the Committee or its delegate. Such determination or resolution
by the Committee or its delegate will be final, binding and conclusive for all
purposes.

15. Employment Rights. Nothing in the Plan or this Grant Notice and Agreement
confers on you any right to continue in the employ of the Sara Lee Companies or
in any way affects the Sara Lee Companies’ right to terminate your employment
without prior notice any time for any reason.

16. Consent to Transfer Personal Data. By accepting the Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Sara Lee
Companies hold certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, sex,
beneficiary information, age, language skills, date of birth, social security
number or other employee identification number, job title, employment or
severance contract, current wage and benefit information, tax-related
information, plan or benefit enrollment forms and elections, option or benefit
statements, any shares of stock or directorships in the Company, details of all
options or any other entitlements to shares of stock awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Sara Lee Companies will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Sara
Lee Companies may further transfer Data to any third parties assisting the Sara
Lee Companies in the implementation, administration and management of the Plan.
These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.

17. Miscellaneous.

(a) Modification. The Award is documented by the minutes of the Committee and or
as approved by the CEO for non-corporate officers, which records are the final
determinant of the number of RSUs granted and the conditions of this grant. The
Committee may amend or modify the Award in any manner to the extent that the
Committee would have had the authority under the Plan initially to grant such
RSUs, provided that no such amendment or modification shall impair your rights
under this Grant Notice and Agreement without your consent. Except as in
accordance with the two immediately preceding sentences and paragraph 18, this
Grant Notice and Agreement may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto.

 

4



--------------------------------------------------------------------------------

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Grant Notice and
Agreement shall be governed by the internal laws of the State of Illinois,
including matters of validity, construction and interpretation. You and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Grant Notice and Agreement shall be heard or determined
in any state or federal court sitting in Chicago, Illinois, and you agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Grant
Notice and Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

(d) Severability. Whenever feasible, each provision of this Grant Notice and
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Notice and Agreement is held
to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Notice and Agreement.

18. Amendment. Notwithstanding anything in the Plan or this Grant Notice and
Agreement to the contrary, the Award may be amended by the Company without the
consent of you, including but not limited to modifications to any of the rights
granted to you under the Award, at such time and in such manner as the Company
may consider necessary or desirable to reflect changes in law.

 

5